United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, SEATTLE
INTERNATIONAL AIRPORT, Seattle, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1081
Issued: October 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ October 30, 2007 merit decision, finding that he did not sustain an
injury while in the performance of duty and January 22, 2008 nonmerit decision, denying his
request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant has established that he sustained an injury while in
the performance of duty; and (2) whether the Office properly denied his request for a merit
review of his claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On September 14, 2007 appellant, then a 35-year-old supervisory transportation security
officer, filed an occupational disease claim. On September 7, 2007 he first became aware of
plantar fasciitis in his left foot. On September 10, 2007 appellant first realized that his condition
was caused by standing and walking at work.
By letter dated September 25, 2007, the Office advised appellant that the evidence
submitted was insufficient to establish his claim. It addressed the additional factual and medical
evidence he needed to submit.
Regarding the medical evidence, the Office requested a
rationalized medical report from appellant’s attending physician which described his symptoms,
results of examination and tests, diagnosis, treatment provided, the effect of treatment and
opinion with medical reasons on whether exposure or incidents in appellant’s federal
employment contributed to his condition. It also requested that the employing establishment
respond to appellant’s claim and provide the tasks he performed that required physical exertion,
precautions it took to minimize the effects of his activities and a copy of his position description
including the physical requirements.
In an undated memorandum received by the Office on October 12, 2007, appellant stated
that he walked and stood on hard floors 70 percent to 90 percent of his time at work. He
described the development of his foot condition and medical treatment. Appellant stated that, at
approximately 11:30 a.m. on September 7, 2007, he stood up from a chair he was sitting in and
immediately experienced severe pain due to a cramp in the arch of his left foot. He worked on
September 8 and 9, 2007 and sought medical treatment on the night of September 9, 2007 for
foot pain. Following a medical evaluation, appellant purchased pain medication and arch
support for his shoes. He stated that he had no prior history of any orthopedic injuries.
Appellant had not engaged in any sports since high school football and wrestling. He ran while
serving in the United States Army for four years from 1993 to 1997 but stated that he had back
problems which precluded this activity. Appellant stated that he did not have any current
hobbies or engage in recreational activities.
Appellant submitted reports dated September 9 and 18, 2007 of Lynn M. Gross, a
physician’s assistant, and a September 18, 2007 form report of Dr. Sarah Nyland, a Boardcertified family practitioner, which stated that appellant sustained a sprain and strain, plantar
fasciitis and tendinitis of the left foot. Dr. Nyland indicated with an affirmative mark that
appellant’s conditions were caused by walking and standing at work. She restricted him from
engaging in such actions.
By decision dated October 30, 2007, the Office found that appellant did not sustain an
injury while in the performance of duty. The medical evidence of record failed to provide a
history of injury and establish a causal relationship between the alleged left foot conditions and
his employment duties.
The Office received Ms. Gross’ reports dated October 4 and 18 and November 20, 2007
which reiterated her prior diagnosis of plantar fasciitis. In the October 4, 2007 report, Ms. Gross
stated that appellant’s condition was more probably than not caused by on-the-job injury. In an

2

October 4, 2007 report, Dr. Leslie A. Becker, a Board-certified family practitioner, diagnosed
plantar fasciitis. He stated that appellant could work eight hours per day with restrictions.
By letter dated December 11, 2007, appellant requested reconsideration of the Office’s
October 30, 2007 decision. He submitted letters from his coworkers, Henry Morton, Michel
Bauman and Ilyana Backus, who stated that they had no knowledge of any foot problems
experienced by appellant prior to September 2007. Ms. Backus stated that she witnessed the
September 7, 2007 incident. On September 14, 2007 appellant told her about the medical
treatment he had received for his plantar fasciitis and inability to stand on his foot. Ms. Backus
stated that he was placed on limited/light-duty work and stayed off his feet.
In a November 1, 2007 letter, appellant provided his employment history which included
jobs that involved standing and walking. He stated that he did not have any foot problems prior
to September 2007. Appellant also stated that Dr. Nyland did not provide a history of a workrelated illness because there was no history of injury prior to September 2007.
By decision dated January 22, 2008, the Office denied appellant’s request for
reconsideration. The evidence submitted was not relevant and, thus, insufficient to warrant
further merit review of its prior decision.1
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
1

The Board notes that following the issuance of the Office’s January 22, 2008 decision, the Office received
additional evidence. The Board, however, may not consider evidence for the first time on appeal which was not
before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this
evidence to the Office and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to establish a causal relationship between his
left foot condition and the accepted factors of his federal employment. The September 9 and 18,
2007 reports of Ms. Gross, a physician’s assistant, do not constitute competent medical evidence.
A physician’s assistant is not a physician as defined under the Act.7 Therefore, the Board finds
that her reports have no probative value in establishing that appellant sustained an injury while in
the performance of duty.
Dr. Nyland’s September 18, 2007 report stated that appellant’s strain, tendinitis and
plantar fasciitis of the left foot were caused by walking and standing at work. However, she did
not provide medical rationale explaining how or why the accepted employment factors caused
the diagnosed conditions. Dr. Nyland did not discuss the mechanism of the injury or its
relationship to the employment factors. The Board has held that a medical opinion not supported
by medical rationale is of little probative value.8
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a left foot condition causally related to factors of his federal
employment as a supervisory transportation security officer. Appellant did not meet his burden
of proof.

5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

7

Roy L. Humphrey, 57 ECAB 238, 242 (2005); George H. Clark, 56 ECAB 162 (2004); 5 U.S.C. § 8101(2) (this
subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).
8

Caroline Thomas, 51 ECAB 451 (2000).

4

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,9
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.10 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.11 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
By letter dated December 11, 2007, appellant disagreed with the Office’s decision, which
denied his claim on the grounds that the medical evidence of record failed to establish that he
sustained a left foot condition causally related to his accepted employment factors. The relevant
issue is whether his left foot condition was causally related to the accepted employment factors.
The Board notes that this issue is medical in nature.
In support of his reconsideration request, appellant submitted Ms. Gross’s October 4 and
18 and November 20, 2007 reports. This evidence is of no probative medical value as the Board
found above that a physician’s assistant is not a physician as defined under the Act and,
therefore, is not competent to provide medical evidence.12
Dr. Becker’s October 4, 2007 report stated that appellant sustained plantar fasciitis but
failed to address whether this condition was caused by the accepted factors of his employment.
The Board has held that the submission of evidence which does not address the particular issue
involved does not constitute a basis for reopening a case.13
Letters from Mr. Morton, Mr. Bauman and Ms. Backus stated that they had no
knowledge of any foot problems appellant experienced prior to September 2007. Appellant’s
November 1, 2007 letter contended that his plantar fasciitis was caused by standing and walking
at work. He also contended that Dr. Nyland’s report was sufficient to establish his claim as she
was not required to provide a history of injury because none existed prior to September 2007.
Since the underlying issue in the case is medical in nature, the evidence submitted by appellant
are not relevant and, thus, insufficient to constitute a basis for reopening his claim for further
9

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(1)-(2).

11

Id. at § 10.607(a).

12

See supra note 7.

13

Patricia G. Aiken, 57 ECAB 441 (2006).

5

merit review. The Board has held that evidence of the nature of any disabling condition and its
relationship to a particular employee’s work can only be given by a physician fully acquainted
with the relevant facts and circumstances of the employment injury and the medical findings.14
Appellant’s own belief that his condition is related to his employment is of no probative value on
a medical issue. Thus, his contentions do not have a legal color of validity.15
The Board finds that appellant did not submit arguments or evidence showing that the
Office erroneously applied or interpreted a specific point of law; advancing a relevant legal
argument not previously considered; or constituting relevant and new pertinent evidence not
considered previously by the Office. As appellant did not meet any of the necessary regulatory
requirements, the Board finds that his claim is not entitled to further merit review.16
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury while in
the performance of duty. The Board further finds that the Office properly denied appellant’s
request for a merit review of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2008 and October 30, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

15

See e.g., Elaine M. Borghini, 57 ECAB 549, 553 (2006); Marion Johnson, 40 ECAB 735 (1989).

16

See James E. Norris, 52 ECAB 93 (2000).

6

